     Case 3:20-cv-01920-JCH Document 1-1 Filed 12/23/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT


JUUL LABS, INC.,

                   Plaintiff,
                                       Civil Action No.
v.
FARMINGTON XPRESS MART LLC,

               Defendant.




                          EXHIBIT A OF THE COMPLAINT
             Case 3:20-cv-01920-JCH Document 1-1 Filed 12/23/20 Page 2 of 4




Reg. No. 4,818,664         JUUL LABS, INC. (DELAWARE CORPORATION)
                           560 20th Street, Building 104
Registered Sep. 22, 2015   San Francisco, CALIFORNIA 94107

                           CLASS 1: Nicotine-based liquid, namely, liquid nicotine used to refill electronic cigarettes;
New Cert. Sep. 18, 2018    cartridges sold filled with liquid nicotine for electronic cigarettes

Int. Cl.: 1, 30, 34        FIRST USE 6-1-2015; IN COMMERCE 6-1-2015

Trademark                  CLASS 30: Electronic cigarette refill liquids, namely, chemical flavorings in liquid form used
                           to refill electronic cigarettes; cartridges sold filled with chemical flavorings in liquid form for
Principal Register         electronic cigarettes

                           FIRST USE 6-1-2015; IN COMMERCE 6-1-2015

                           CLASS 34: Electronic cigarettes; electronic smoking vaporizers, namely, electronic
                           cigarettes; tobacco substitutes in liquid solution form other than for medical purposes for
                           electronic cigarettes

                           FIRST USE 6-1-2015; IN COMMERCE 6-1-2015

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           SER. NO. 86-156,947, FILED 01-03-2014
               Case 3:20-cv-01920-JCH Document 1-1 Filed 12/23/20 Page 3 of 4




Reg. No. 4,898,257           JUUL LABS, INC. (DELAWARE CORPORATION)
                             560 20th Street, Building 104
Registered Feb. 09, 2016     San Francisco, CALIFORNIA 94107

                             CLASS 34: nicotine-based liquid, namely, liquid nicotine used to refill electronic cigarettes;
New Cert. Oct. 02, 2018      cartridges sold filled with liquid nicotine for electronic cigarettes; electronic cigarette refill
                             liquids, namely, chemical flavorings in liquid form used to refill electronic cigarettes;
Int. Cl.: 34                 cartridges sold filled with chemical flavorings in liquid form for electronic cigarettes;
                             electronic cigarettes; electronic smoking vaporizers, namely, electronic cigarettes; tobacco
Trademark                    substitutes in liquid solution form other than for medical purposes for electronic cigarettes

Principal Register           FIRST USE 6-1-2015; IN COMMERCE 6-1-2015

                             The mark consists of the term "JUUL" in stylized lettering.

                             SER. NO. 86-683,423, FILED 07-06-2015
               Case 3:20-cv-01920-JCH Document 1-1 Filed 12/23/20 Page 4 of 4




Reg. No. 5,918,490           JUUL Labs, Inc. (DELAWARE CORPORATION)
                             560 20th Street, Building 104
Registered Nov. 26, 2019     San Francisco, CALIFORNIA 94107

                             CLASS 34: Nicotine liquid used to refill electronic cigarettes and vaporizer cartridges;
Int. Cl.: 34                 electronic cigarettes and oral smoker's vaporizer refill cartridges sold with liquid nicotine
                             solutions; electronic cigarette and vaporizer refill liquids, namely, liquid form chemical
Trademark                    flavorings used to refill electronic cigarettes and oral vaporizers for smokers; liquid form
                             tobacco substitutes other than for medical purposes; refill cartridges filled with liquid form
Principal Register           chemical flavorings for electronic cigarettes and oral vaporizers for smokers; electronic and
                             electric cigarettes and oral vaporizers for smokers; electronic smoking vaporizers, namely,
                             electronic cigarettes and oral vaporizers for smokers; liquid form tobacco substitutes other
                             than for medical purposes for electronic cigarettes and oral vaporizers for smokers; refill
                             cartridges sold empty for electronic cigarettes and oral vaporizers for smokers; electronic oral
                             vaporizers for smokers for the vaporization of tobacco; smoker's articles for electric and
                             electronic cigarettes and vaporizers, namely, cases for electronic cigarettes and oral
                             vaporizers for smokers and electronic cigarette accessories, namely, refill cartridges for
                             electronic cigarettes sold empty, and boxes for electronic cigarettes and oral vaporizers for
                             smokers and electronic cigarette accessories, namely, refill cartridges for electronic cigarettes
                             sold empty; components for electric and electronic cigarettes and oral vaporizers for smokers,
                             namely, atomisers, cartomisers, and clearomisers sold empty for tobacco substitutes

                             FIRST USE 6-00-2015; IN COMMERCE 6-00-2015

                             THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                             PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 88-289,543, FILED 02-05-2019
